Citation Nr: 0735052	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Current medical records indicate that the veteran experiences 
vertigo occasionally.  The veteran argues that this is 
attributable to service.  

Medical records reflect that the veteran complained of 
vertigo while in service.  Specifically, the veteran 
complained of vertigo in March 1999 and January 2000.  In 
August 1996, the veteran complained that his ears felt 
plugged.  Vertigo was noted on the veteran's separation 
examination; the veteran noted that he had stopped taking 
medication for it.  

In November 2005, the veteran was provided a VA examination, 
which was performed under contract by QTC Medical Services.  
The examiner noted that he did not have the veteran's chart, 
but only had the veteran's claimed medical history.

The examiner then concluded as follows.  "The cause of the 
benign paroxysmal positional vertigo is unknown.  The 
claimant will need further tests.  He will need a 
posturography..." (emphasis added).

According to the examiner, the RO denied authorization for 
the testing he recommended.  Specifically, the examiner noted 
that the denial was "based on the absence of the diagnosis 
for Meniere's syndrome or a vestibular disorder, further 
indicating that benign paroxysmal vertigo is considered 
congenital and is not a disability for service connection."

The Board has carefully reviewed the veteran's claims file 
and was unable to find any medical evidence that could 
support the RO's decision to deny the veteran further tests.  
The Board notes that, under Colvin v. Derwinski, 1 Vet. App. 
171 (1991), the RO is not permitted to make medical 
determinations regarding the veteran's claim.

The Board has considered whether an additional test is 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) (West 2002) and by 
regulation found at 38 C.F.R. § 3.159(c)(4) (2007).  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty 
to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Section 
3.159(c)(4) sets forth three criteria to determine whether 
the VA is required to provide a medical examination, 
including: whether the veteran has a current disability, 
whether an injury was suffered in service, and whether that 
current disability may be associated with the veteran's in-
service injury.  

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  
Specifically, there is evidence of in-service complaints of 
vertigo and current lay evidence of vertigo.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The examiner, a 
physician, suggested that further tests would assist in 
determining the etiology of the veteran's claimed vertigo 
disability.

Thus, as per 38 C.F.R. § 3.159(c)(4), it appears that an 
additional VA examination for the purpose of determining the 
etiology of the veteran's vertigo is necessary.  
Specifically, as discussed by the examiner, a posturography, 
or a similar test, must be performed.  

The Board also notes that it appears that the veteran may not 
have been informed of the requirements set by the Court of 
Veterans Appeals (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board will therefore direct the RO to provide 
the veteran with proper notice as required by the Veterans 
Claims Assistance Act.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a posturography, or 
a similar test, as suggested by the QTC 
examiner.  The claims folder, including 
the most recent medical records, must be 
provided to the examiner for review in 
conjunction with the examination.  As to 
any disability found on examination, the 
examiner should opine whether it is at 
least as likely as not (i.e., at least a 
50 percent probability or more) that such 
disability is related to service.  Any and 
all opinions expressed must be accompanied 
by a complete rationale.  If the examiner 
determines that further tests are required 
to determine the etiology or severity of 
the veteran's disability, those tests must 
be performed.

2.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for 
vertigo.  If the benefit sought in connection 
with the claim remains denied, the veteran 
and his representative should be provided 
with an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



